Title: From George Washington to Hugh Hughes, 24 April 1781
From: Washington, George
To: Hughes, Hugh


                        
                            Sir
                             24 April 1781
                        
                        It having been represented to me that the Quarter Master at Fishkill hath neither public or private Teams for
                            the transportation of the salted Provisions now at & in the neighbourhood of that Place to the Army, &
                            that he hath applied in vain to the Justices of that District for impress Warrants. And it being absolutely necessary in
                            Order to prevent the greatest calamities & distresses that the said Provisions should be immediately forwarded to
                            the Troops. Your are therefore Authorised and directed to impress by military force a sufficient number of Teams, for the
                            transportation of the aforesaid Provisions, taking care that no abuses are committed, and that the Inhabitants are as
                            little distrest by the measure as possible. And for so doing this shall be your Warrant—Given under my Hand at Head Qrs
                            New Windsor this 24th day of April 1781. 

                    